                  Case 2:18-cv-01132-TSZ Document 74 Filed 08/21/20 Page 1 of 1




                                                                            Hon. Thomas S. Zilly


                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON

ESTHER HOFFMAN, SARAH DOUGLASS, )                                Case No.: 2:18-cv-01132 TSZ
ANTHONY KIM, IL KIM and DARIA KIM, )
                                   )                             Order Granting Defendants’
                    Plaintiffs,    )                             Agreed Motion for Extension of
                                   )                             Time to Respond to Plaintiffs’
    v.                             )                             Second Amended Complaint
                                   )
TRANSWORLD SYSTEMS INC., et al.    )
                                   )
                    Defendants.    )

          THIS MATTER, having come before the Court on Defendants’ Agreed Motion for

Extension of Time to respond to Plaintiffs’ Second Amended Complaint, docket no. 73,

the Court having reviewed the Motion and record, and with the Court being fully advised,

it is ORDERED that the Agreed Motion is hereby GRANTED, and the briefing schedule

on Defendants’ anticipated responsive pleading shall be as follows:

              •    September 14, 2020: Deadline for Defendants to answer or otherwise plead;

              •    October 14, 2020: Deadline for Plaintiffs’ response to motion to dismiss; and

              •    October 20, 2020: Deadline for Defendants to file reply brief.

          Dated this 21st day of August, 2020.


                                                        A
                                                        Thomas S. Zilly
                                                        United States District Judge



ORDER GRANTING DEFENDANTS’ AGREED MOTION FOR EXTENSION OF TIME       SESSIONS FISHMAN NATHAN & ISRAEL
Page 1 of 1                                                                 1545 Hotel Circle South, Suite 150
                                                                                        San Diego, CA 92108
                                                                                           Tel (619) 758-1891

                                                   1
